Newmau, J.
The order is, no doubt, appealable under Laws of 1895, ch. 212, sec. 1, subd. 2. It is an order affecting a substantial right, made upon a summary application after judgment. This was so held in Johnson v. Eldred, 13 Wis. 482, under a statute in the same words, and has been uniformly followed since. That the judgment was for less than $100, and so not appealable, does not affect the rule. Lewis v. C. & N. W. R. Co. 97 Wis. 368.
On the merits: Equity little heeds the complaint of one *104impeded by a judgment which is merely void but not unjust, but leaves him to struggle with his embarrassment as best he may, at law. Thomas v. West, 59 Wis. 103, and cases cited; Wilkinson v. Rewey, 59 Wis. 554. With consistent indifference, it disregards the clamors of one troubled by a judgment which is only voidable but not unjust. F. Mayer B. & S. Co. v. Falk, 89 Wis. 216, and cases cited. Kleaver’s debt is paid. Pwvaell has his money. It is his of right. Equity will not interfere to undo this just consummation.
By the Oov/rt.— The order of the circuit court is affirmed.